COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Moore Freight Services, Inc., Charles          §
 “Chip” Strader, and XMEX Transports,                           No. 08-14-00254-CV
 L.L.C.,                                        §
                                                                  Appeal from the
                      Appellants.               §
                                                                 168th District Court
 v.                                             §
                                                              of El Paso County, Texas
                                                §
 Lorena Munoz, Ind. and on Behalf of the
 Est. of Lorenzo Munoz, and as N/F of CM,                        (TC# 2010-4169 )
                                                §
 a Minor Child, Leslie Munoz, Virginia
 Munoz, Jessica Lopez, as N/F of AF and
                                                §
 JL, Minor Children and heirs to the Est. of
 Roger Franceware, Dec., Rosa
                                                §
 Franceware, Individually and as Next
 Friend of E.L.F., a Child.
                                                §
                      Appellees.                §

                                                §
                                           ORDER

       The Court GRANTS the Appellant’s Moore Freight Services, Inc., third motion for

extension of time within which to file the brief until August 28, 2015.

NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S

BRIEF WILL BE CONSIDERED BY THIS COURT.


       It is further ORDERED that the Hon. Arthur R. Piacenti, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 28, 2015.

       IT IS SO ORDERED this 28th day of July, 2015.

                                                     PER CURIAM

Berfore McClure, CJ., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)